—Order of disposition, Family Court, New York County (Jody Adams, J.), entered on or about June 12, 2000, which, upon a fact-finding determination of permanent neglect, terminated appellant’s parental rights to the subject child, and awarded custody and guardianship of the child to petitioner Commissioner of the Administration for Children’s Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence established that appellant failed to apprise the child care agency of her whereabouts for a period of six months and thus that the agency was not required to show that it diligently attempted to encourage and strengthen the parental relationship (see, Social Services Law § 384-b [7] [e]; Matter of O. Children, 128 AD2d 460, 465; Matter of Bernard Richard H, 198 AD2d 22). In any case, there was clear and convincing evidence before the court to show that petitioner did diligently endeavor to strengthen the *289parent-child relationship, but that, despite its efforts, appellant permanently neglected her child by failing during the statutorily relevant time period to maintain contact with the child or to plan for her future (see, Social Services Law § 384-b [7] [a]; Matter of Star Leslie W., 63 NY2d 136, 142-143). Appellant was not relieved by reason of her incarceration of her responsibility to plan for her child (see, Matter of Derrick A, 197 AD2d 487, 488).
Appellant raises no issue as to the propriety of Family Court’s dispositional determination and her due process argument, not having been raised in Family Court, is not preserved for our review (see, Matter of Lydia K., 112 AD2d 306, 307, affd 67 NY2d 681). Concur—Andrias, J.P., Buckley, Rosenberger, Wallach and Gonzalez, JJ.